
	

114 HRES 123 IH: Expressing support for designation of August 6 as National Voting Rights Day.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 123
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Hastings (for himself, Mr. Takai, Ms. Norton, Mr. Garamendi, Mr. Meeks, Mr. Kilmer, Mr. Rangel, Ms. McCollum, Mr. Welch, Mr. Deutch, Ms. Sewell of Alabama, Mr. Brady of Pennsylvania, Ms. Wilson of Florida, Mr. Bishop of Georgia, Mr. Murphy of Florida, Ms. Maxine Waters of California, Ms. Wasserman Schultz, Mrs. Bustos, Mr. Vargas, Ms. Chu of California, Ms. Kaptur, Ms. Moore, Mr. Carson of Indiana, Mrs. Beatty, Mr. Honda, Ms. Slaughter, Mr. Levin, Mr. Smith of Washington, Mr. Al Green of Texas, Mr. Scott of Virginia, Ms. Brown of Florida, Mr. Cummings, Ms. Fudge, Mr. Cohen, Mr. Blumenauer, Mr. Yarmuth, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing support for designation of August 6 as National Voting Rights Day.
	
	
 Whereas the landmark Voting Rights Act was signed into law by President Lyndon B. Johnson on August 6, 1965;
 Whereas the Voting Rights Act is arguably the Nation’s most important law for removing race-based restrictions on voting and has stood as an essential safeguard against racial discrimination in our political system since its inception;
 Whereas prior to its passage, African-Americans were often systematically prevented from voting by tactics such as literacy tests, poll taxes, the grandfather clause, and intimidation and violence;
 Whereas in response a violent backlash sparked by efforts to register Black voters in the Deep South in the 1960s, the Johnson Administration proposed the enactment of a voting rights law which provided for direct Federal intervention to uphold the guarantees of the fifteenth amendment;
 Whereas the Voting Rights Act was enacted in 1965 to rectify years of disenfranchisement of African-American voters by prohibiting States from imposing qualifications or practices to deny access to the ballot on account of race, permitted direct Federal intervention in the electoral process in certain places based on a specific formula, and required preclearance of new laws in covered States to ensure that they did not have the purpose or effect of limiting the ability to vote on account of race;
 Whereas following enactment of this critically important legislation, Black voter registration and participation increased dramatically;
 Whereas the Voting Rights Act has had a significant impact on electoral dynamics by vastly expanding the number of African-American, Hispanic, and women elected officials on both a local and national level;
 Whereas the recent Supreme Court decision in Shelby County v. Holder and State laws that place restrictions on voters have dealt a heavy blow to voter protections nationwide;
 Whereas although progress has undoubtedly been made in the 49 years since the Voting Rights Act was passed, sadly, discrimination continues to exist; and
 Whereas the Nation must remain committed to the fight to create an open and transparent electoral process for all United States citizens: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Voting Rights Day in commemoration of the upcoming 50th anniversary of the enactment of the Voting Rights Act of 1965;
 (2)acknowledges the significance of the Voting Rights Act with regard to enforcing the civil rights of all United States citizens; and
 (3)emphasizes the importance of ensuring the ability of all United States citizens to fully participate in the electoral process.
			
